Citation Nr: 0814719	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2003 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In a December 2005 decision, the 
Board relevantly denied an increased initial disability for 
PTSD and TDIU.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2006 order, granted a Joint Motion for Remand, 
vacating that part of the Board's December 2005 decision that 
denied an initial rating in excess of 50 percent for PTSD, as 
well as entitlement to TDIU and remanded the case for 
compliance with the terms of the joint motion.  

In February 2007 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance, intrusive recollections, 
nightmares, irritability and anger outbursts, hyperstartle 
response, avoidant behavior, social isolation, and results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of thought disorder, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, panic attacks, disorientation, neglect of 
appearance or hygiene, or inability to work or to maintain 
interpersonal relationships attributed to his PTSD.
3.  The veteran's service-connected disabilities are PTSD, 
rated 50 percent disabling; and diabetes mellitus, Type II, 
rated as 20 percent disabling.  The combined evaluation is 60 
percent.  

4.  The evidence of record does not show that the veteran's 
service-connected disabilities cause him to be unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for the assignment of TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini, 
supra.

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

Here, the veteran is challenging an initial evaluation 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

The Board observes that the RO issued VCAA notices to the 
veteran in April 2002 and April 2005, which informed him of 
what actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
April 2002 VCAA notice was issued prior to the December 2003 
rating decision, which granted service connection for PTSD.  
Moreover, the VCAA notice issued in April 2005 provided the 
veteran with notice regarding what evidence is necessary to 
substantiate his claim for an increased initial disability 
rating.  The Board finds that, under the facts of this case, 
the notification was legally sufficient pursuant to Vazquez-
Flores, and that "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate the claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Likewise, with regard to the veteran's claim of entitlement 
to TDIU, the Board notes that the RO issued VCAA notice to 
the veteran in March 2004, which informed him of what actions 
he needed to undertake; the need to submit any evidence in 
his possession that pertained to the claim; and how the VA 
would assist him in developing his claim.  The March 3004 
VCAA notice was issued prior to the October 2004 rating 
decision.  Finally, the veteran has been provided with 
several opportunities to submit evidence and argument in 
support of his claims.  Therefore, the Board finds that any 
defect with respect to the content of the VCAA notice 
requirements for his claims is harmless error in this case.  

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and also 
provided with notice of the type of evidence necessary to 
establish disability ratings and notice of the type of 
evidence necessary to establish effective dates for his 
initial disability rating and TDIU in a February 2007 letter.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA treatment records are of record, as well as 
private treatment records, records from the Social Security 
Administration, copies of police reports and submitted 
written statements in support of the veteran's claims, and 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Where, as in this case, a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

VA treatment records, dating from February 2001 to April 
2002, showed the veteran complained primarily of nightmares 
and disjointed thoughts at times.  The treatment records 
during this period reflected that the veteran reported no 
hallucinations or delusions, homicidal or suicidal ideation.  
There was no looseness of association or flight of ideas.  
His insight was assessed as moderate and his judgment as fair 
during this time period.  The diagnoses are bipolar disorder 
and PTSD and GAF scores during this entire period range from 
40 in July 2001 to 45.  An October 2001 letter from the 
veteran's treating VA physician notes that the veteran has 
diagnosed mixed-type bipolar disorder and PTSD with a GAF 
score of 45 for the past year.  The physician stated that the 
veteran experienced flashbacks and nightmares, social 
isolation and avoidant behavior as a result of his PTSD, as 
well as irritability, anger, and difficulty with 
concentration and memory that was probably complicated by his 
bipolar disorder.

In May 2002, the veteran underwent VA psychiatric 
examination.  At that time he complained of having difficulty 
maintaining family or social interpersonal relationships. He 
reported a history of violence and assaultiveness.  He was 
divorced and admitted to irritability, anger, mistrust of 
others and some paranoia.  He further gave a history of being 
hospitalized in 1980 for suicidal thoughts.  He complained of 
sleep problems, difficulty organizing his thoughts, 
hyperstartle response on awakening, nightmares and 
flashbacks.  He avoided or numbed his responses to war 
exposure.  Examination results revealed the veteran to be 
appropriately dressed and groomed, with poor eye contact.  He 
was oriented in four spheres, but appeared anxious and "ill-
at-ease."  He had a poor memory, but could be guided with 
appropriate questions.  The veteran was sometimes 
circumstantial and tangential, which the examiner attributed 
to his diagnosed bipolar disorder.  The veteran's insight and 
judgment were both intact.  The diagnoses were mixed-type 
bipolar disorder and PTSD.  The assessed GAF score was 50, 
which was also the assessed GAF score for the past year.  The 
GAF score appears to be for both diagnoses.  However, the 
examiner opined that the veteran's was moderate in severity.  

VA treatment records dating from November 2002 to February 
2004 show ongoing treatment for initially diagnosed bipolar 
disorder and PTSD, and later for diagnosed schizoaffective 
disorder and PTSD.  Most of the treatment records during this 
period note that both psychiatric conditions remain stable.  
The GAF scores for the entire period range from 45 to 52.  In 
a February 2004 letter, the veteran's treating VA physician 
opines that the veteran's PTSD and other serious mental 
health problems render him unemployable and notes that he had 
been unable to work since around 1998.   

A December 2003 VA psychiatric examination report indicates 
that the veteran's claims file was reviewed in conjunction 
with his examination.  At that time he complained of 
intrusive recollections approximately twice a day and 
nightmares occurring once a week.  He denied flashbacks.  He 
reported becoming emotionally upset when he had these 
distressing thoughts.  He had moderate difficulty suppressing 
thoughts about Vietnam and avoided news about combat.  He 
reported amnesia for approximately 70 percent of his combat 
experiences.  He showed signs of detachment and his only 
interpersonal relationships were with church members.  He 
reported suicide attempts in the past and indicated a 
foreshortened future in 1999.  He complained of sleep 
disturbance which included a broken sleep pattern.  He also 
acknowledged periods of "strong" anger and difficulty 
concentrating, but denied memory problems.  He reported 
hypervigilance in new places and increased startle response.  
The examiner opined that the veteran's symptoms were 
indicative of PTSD of a mild degree.

Mental status examination revealed the veteran to be cleanly 
and appropriately dressed and groomed.  The examiner observed 
the interview was difficult because the veteran and his 
mother talked at the same time and frequently contradicted 
each other.  The veteran showed significant 
circumstantiality.  There was looseness of association and 
some mild flightive ideas, as well as mild pressure of speech 
and a tangential tendency.  He was distractible.  The 
veteran's mood was somewhat above the normal mood range but 
was not to the level of hypomania.  His voice was louder and 
he sometimes showed signs of anger, but did not get out of 
control and did not display threatening behavior.  Although 
he admitted to delusions in the past, he denied any at the 
time of the evaluation.  He was oriented to time, person, 
place and situation.  His memory was grossly intact and 
sensorium is clear.  There was an indication of difficulty in 
judgment consistent with schizoaffective disorder and 
evidence of looseness of association with a history of 
difficulty with motivation.  The diagnoses included PTSD, 
schizoaffective disorder and substance dependence in 
sustained remission.  The GAF score for the veteran's PTSD 
was assessed as 60, which the examiner opined indicated a 
line between mild and moderate level of symptoms.  The GAF 
score for his schizoaffective disorder was 35 indicating 
impairment in reality testing and communication, but not to 
the level that would require hospitalization.  The examiner 
opined that the veteran's primary disabling psychiatric 
condition was his schizoaffective disorder and it was this 
condition that rendered him unemployable.

In compliance with the Board's February 2007 remand, the 
veteran again underwent VA psychiatric examination in June 
2007.  At the time of the examination, he indicated that he 
had had no visions and had not heard voices lately.  He 
further reported letting his emotions cloud his judgment, and 
putting things off whenever he didn't feel good or felt 
depressed.  He was single and reported having no friends.  He 
lived in a trailer by himself since his mother went to an 
assisted living facility in Minnesota.  He had 5 cats and 
watched TV.  He had very constricted social contact.  He 
reported sleep impairment, having trouble getting to sleep, 
sometimes not sleeping for 2 to 3 days.  

The mental status examination revealed the veteran to be 
casually dressed with unremarkable psychomotor activity.  His 
speech was spontaneous, clear and coherent.  His attitude was 
cooperative, friendly and attentive, while his affect was 
constricted and flat.  His mood was described as sad and 
worried.  He was oriented in 3 spheres.  His thought 
processes were rambling and circumstantiality.  He had no 
delusions or hallucinations and understood the outcome of his 
behavior and that he had a problem.  There was no evidence of 
obsessive or ritualistic behavior and he denied panic 
attacks, homicidal or suicidal thoughts.  He had good impulse 
control and no episodes of violence.  He was able to maintain 
minimum personal hygiene.  The examiner opined that the 
mental status examination was consistent with the 
schizoaffective diagnosis, observing that medication had 
controlled the positive symptoms, but that the negative 
symptoms of anhedonia, motivation, flattened affect had 
persisted.  The examiner observed that the veteran's PTSD 
symptoms included recurrent intrusive recollections 1 to 2 
times a day, as well as recurrent nightmares about once a 
week.  He denied having flashbacks.  He also made efforts to 
avoid thoughts, feelings or conversations associated with the 
combat, as evidenced by his inability to recall an important 
aspect of the trauma.  He had feelings of detachment and 
estrangement and decreased interest in activities.  He also 
had a sense of a foreshortened future.  Other PTSD symptoms 
included difficulty falling or staying asleep, irritability 
or anger outbursts, difficulty concentrating, hypervigilance 
and exaggerated startle response.  However, the examiner 
opined that the veteran's symptoms associated with sleep 
disturbance overlapped with those associated with his 
schizoaffective disorder.  Although the examiner gave the 
veteran an overall GAF score of 48, he opined that the two 
psychiatric conditions were independent and the symptoms were 
different.  The GAF for his PTSD was assessed as 55, and 
described as moderate, while the GAF for his schizoaffective 
disorder was assessed as 40 and described as serious.  The 
examiner further opined that the veteran's schizoaffective 
disorder, by itself, would cause the veteran to be 
unemployable, but that his PTSD, by itself, would probably 
not cause him to be totally unemployable.

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; impaired cognition 
judgment, or abstract thinking attributed to the veteran's 
PTSD.  Although he reports problems with anger management, 
sleep disturbance, anxiety   intrusive thoughts, social 
isolation and estrangement and some concentration problems 
and the objective evidence indicates some evidence of sleep 
disturbance as well as irritability, the objective evidence 
does not support the conclusion that it significantly impacts 
his ability to work.  In this respect, the Board notes that 
the various examiners have repeatedly found the veteran 
unemployable as a result of his nonservice-connected 
schizoaffective disorder exclusively or in connection with 
his PTSD.  However, both the December 2003 and June 2007 
examination reports specifically note that the veteran's PTSD 
symptoms did not render him unemployable.  Moreover, the 
evidence indicates that the veteran has not had any 
hospitalizations for PTSD during the pendency of his appeal 
and there is no evidence that his PTSD symptoms have 
significantly reduced his reliability or productivity.  
Moreover, both the May 2002 and June 2007 VA psychiatric 
examiners opined, based on both examination and a review of 
the veteran's claims files, that his symptoms were of 
moderate severity.  The December 2003 VA examiner, also after 
reviewing the veteran's claims files in conjunction with the 
examination, found the veteran's PTSD symptoms to be of mild 
severity at the time of the examination.  The Board finds 
these opinions to be particularly probative as they were 
based on a complete review of the veteran's claims files, 
including his VA treatment records.  In contrast, there is no 
objective medical opinion of record that determines that the 
veteran's PTSD symptoms alone are more than moderately 
severe. 

Likewise, while the veteran is divorced and socially 
isolated, the evidence shows that he lived with his mother 
during much of the period being evaluated and was only 
separated from her because of her recent illness.  The 
evidence also suggests that he continues to be involved with 
his church.  Likewise, the veteran's unemployability has been 
attributed to his diagnosed schizoaffective disorder which is 
not service-connected, and which the June 2007 VA examiner 
opined was independent of his PTSD with different symptoms.  
Moreover, as noted above, the Board finds the VA examiner's 
opinions that the veteran's isolated PTSD symptoms to be no 
more than moderately severe, to be particularly probative as 
they were based on a complete review of the veteran's claims 
files, as well as examination of him.  There is no other 
evidence of social or work functioning impairment due to PTSD 
that would warrant an increased evaluation.  Moreover, social 
impairment alone may not be a basis for the disability 
rating.  38 C.F.R. § 4.126(b).  Finally, the objective 
findings reported on mental status examinations, including 
coherent thought process, with no indication of delusions, do 
not support the conclusion that the disability is of the 
severity contemplated for a 70 percent evaluation under Code 
9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  As noted above, both the December 
2003 and June 2007 VA examiners assigned the veteran GAF 
scores of 60 and 55 respectively attributed to his diagnosed 
PTSD, while the VA treatment records assigned him a GAF 
scores ranging from 40 to 52 for his earlier diagnosed 
bipolar disorder and later diagnosed schizoaffective disorder 
combined with his PTSD. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 71 and 80 reflect that if symptoms are present they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork; GAF scores ranging between 51 
and 60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 41 and 50 are meant to indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores in the 31 to 40 
range indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

Taking into consideration the veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating.  In this regard, the Board acknowledges 
that, during the pendency of this appeal, the veteran has 
been assigned GAF scores indicative of impairment in reality 
testing or serious impairment.  However, these GAF scores 
were assessed based on all the veteran's diagnosed 
psychiatric disabilities, and the only GAF scores assessed 
based on his PTSD symptoms alone, show GAF scores indicative 
of no more than moderate symptoms.  Moreover, although the 
treatment records and examination reports do note the veteran 
complained of difficulty with anger control on several 
occasions, there is no indication of other commensurate 
symptoms such as severe obsessional rituals, intermittently 
illogical, obscure or irrelevant speech, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance, attributed to his PTSD, as contemplated in the 
criteria for a 70 percent disability rating.  Finally, for 
the reasons noted above, the Board finds most probative the 
2007 VA examiner's opinion that the veteran's PTSD symptoms 
were no more than moderate as reflected by the examiner's 
rationale and his assignment of the GAF score of 55.  

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with his service-
connected PTSD exclusively, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the veteran's service-connected disabilities 
are PTSD, rated 50 percent disabling; and diabetes mellitus, 
rated as 20 percent disabling.  The combined evaluation is 60 
percent.  Thus, his service-connected disabilities do not 
meet the schedular criteria for a TDIU rating (i.e. that a 
veteran must have one service-connected disability rated at 
60 percent or higher or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher).  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that although 
the December 2003 and June 2007 VA examiners found that the 
veteran was unemployable, they opined that it was because of 
his schizoaffective disorder, they further opined that his 
PTSD symptoms did not prevent him from obtaining employment.  
Likewise, the veteran's treating physician in his October 
2001 and February 2004 letters opined that the veteran was 
unable to work because of his PTSD "and other serious mental 
health problems."  There is no medical evidence of record 
indicating that the veteran would be completely precluded 
from employment as a result of his service-connected 
disabilities alone.  Records from the Social Security 
Administration further show that the veteran has been awarded 
disability benefits from that agency for schizophrenia and 
other functional psychotic disorders.  The Board finds the 
record does not demonstrate that the veteran's service-
connected disabilities alone, without consideration of his 
non-service-connected disabilities, are of such severity as 
to solely preclude his participation in all forms of 
substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

Entitlement to an increased disability rating in excess of 50 
percent for PTSD is denied.  

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


